         Case: 1:18-cv-00634-SO
                Case:
                 Case:18-3544
                       18-3544 Document:
                                Doc
                                Document:
                                    #: 16-111-1
                                            9-2
                                             Filed:Filed:
                                                   Filed:
                                                    10/30/18
                                                          07/13/2018
                                                          07/27/2018
                                                               1 of 9. PageID
                                                                        Page:
                                                                         Page:#:
                                                                              11 320


                         United States Court of Appeals
                              for the Sixth Circuit

             MOTION UNDER 28 U.S.C. § 2244 FOR LEAVE TO FILE A
      SECOND OR S UCCESSIVE HABEAS CORPUS PETITION UNDER 28 U.S.C. §2254
                        BY A PERSON IN STATE CUSTODY




 Case Number (to be provided by the court):    18-3544 (acb)

 Name:   In re: Kevin Keith

 Prisoner Number:   A295769

 Place of Confinement:   Marion Correctional Institution

                                         Instructions

(1)     Purpose. Use the attached form to file a motion under 28 U.S.C. § 2244 for an order
        authorizing the district court to consider a second or successive petition under
        28 U.S.C. § 2254.*

               ∗ If the district court transferred your petition or motion to this
                  court and you do not feel that you should be required to obtain
                  prior authorization, you must still complete this form. You
                  may, however, attach an additional statement explaining to the
                  court why you oppose the transfer.

(2)     Form. You must answer all questions completely and concisely in the proper space on
        the form. Attach additional pages if necessary to list all of your claims and the facts
        upon which you rely to support those claims. Your failure to provide complete answers
        may result in the court of appeals denying your motion for authorization.

(3)     Standard of Review. In accordance with the Antiterrorism and Effective Death Penalty
        Act of 1996, as codified at 28 U.S.C. § 2244(b), before authorization to file a second or
        successive petition can be granted by the United States Court of Appeals, the movant
        must make a prima facie showing that he or she satisfies either of the following
        conditions found in 28 U.S.C. § 2244(b)(2):



S/S 2254 Authorization May 2017                                                       Page - 1 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             2 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            22 321


      (A)    The claim relies on a new rule of constitutional law, made retroactive to cases on
             collateral review by the United States Supreme Court, that was previously
             unavailable; or

      (B)(i) The factual predicate for the claim could not have been discovered previously
             through the exercise of due diligence; and

        (ii) The facts underlying the claim, if proven and viewed in light of the evidence as a
             whole, would be sufficient to establish by clear and convincing evidence that,
             but for constitutional error, no reasonable fact finder would have found the
             applicant guilty of the underlying offense.

      Pursuant to 28 U.S.C. § 2244(b)(1), the court will not consider claims that were
      presented in a prior 28 U.S.C. § 2254 petition.

(4)   Attestation. You must sign the motion at the end of page 9. Failure to sign the motion
      for authorization may result in the court of appeals denying your motion.

(5)   Copies. If they are reasonably available, you must file with your motion the magistrate
      judge’s report and recommendation and the district court’s opinion from your prior 28
      U.S.C. § 2254 proceedings.

(6)   No Filing Fee. There is no fee for filing a motion under 28 U.S.C. § 2244 for an order
      authorizing the district court to consider a second or successive petition under 28
      U.S.C. § 2254.

(7)   Filing. When this motion for authorization is fully completed, mail the original (with
      all documents attached) to the below address. The court of appeals will serve your
      motion and attachments on the appropriate state Attorney General using the electronic
      case filing (ECF) system.


                             Sixth Circuit Court of Appeals
                                     Clerk’s Office
                         Room 540, Potter Stewart U.S. Courthouse
                                   100 E. Fifth Street
                                 Cincinnati, OH 45202




S/S 2254 Authorization May 2017                                                     Page - 2 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             3 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            33 322


MOTION UNDER 28 U.S.C. § 2244 FOR LEAVE TO FILE A SECOND OR SUCCESSIVE
           HABEAS CORPUS PETITION UNDER 28 U.S.C. § 2254
                    BY A PERSON IN STATE CUSTODY

                               A. STATE COURT PROCEEDINGS

1.    (a)     Name and location of the court that entered the judgment of conviction under
      attack:
      Crawford County Court of Common Pleas
       112 E Mansfield St # 200, Bucyrus, OH 44820
      (b)    Case number:    94-cr-42

2.    Date of judgment of conviction:   6/1/94
                            Originally death; Commuted on 9/2/10 to life without parole
3.    Length of sentence:

4.    Offense or offenses for which you were convicted:
      3 counts aggravated murder, 2903.01;
      3 counts attempted aggravated murder 2923.02
5.    Did you appeal the conviction and sentence?                YES            NO

6.    If you appealed, give the name of court, the result, and the date of the result:
      Court of Appeals for Crawford County, conviction & sentence affirmed, 4/5/96

      Ohio Supreme Court, conviction & sentence affirmed,10/1/97

                    B. PRIOR FEDERAL HABEAS CORPUS PROCEEDINGS

7.    Have you previously filed a habeas corpus petition or other application for collateral
      relief in any federal court related to this conviction and sentence?

             YES            NO                    If “yes,” how many?    3
             If more than one, attach a separate page providing the information required in
             items 7(a) through 7(g) for the additional petitions, applications, or motions.


S/S 2254 Authorization May 2017                                                          Page - 3 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             4 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            44 323


      As to the first federal petition, give the following information.
      (a) Name of court:    See attached.

      (b) Case number:

      (c) Nature of proceeding:

      (d) Claims raised (list all claims, using extra pages if necessary):




      (e) Result and date of result:




      (f) Did you appeal?              YES         NO

      (g) If you appealed, give the result and the date of the result:




S/S 2254 Authorization May 2017                                              Page - 4 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             5 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            55 324


              C. PROPOSED CLAIMS IN CURRENT MOTION FOR AUTHORIZATION

8.    State concisely the claim (or claims) that you now wish to raise. Summarize briefly
      the facts supporting each ground.
                      The State violated Kevin Keith's rights to due process when it
      Claim One:

      failed to disclose critical impeachment evidence of a key witness.




      Supporting FACTS (tell your story briefly without citing cases or law):

      The personnel files of forensic analyst--and State employee--G. Michelle Yezzo evidence that she was a racist,



      that she lied to satisfy police departments, and that her findings were

      untrustworthy. Prior to Keith's trial, Yezzo was placed on administrative

       leave for threatening & harassing her coworkers. Even though she was

      critical to convicting Keith, the State never told him any of this or shared her file with him.



      Was this claim raised in a prior federal petition, application, or motion?

                                          YES                NO

      Does this claim rely on a “new rule of constitutional law”?                        YES                NO
      If “yes,” state the new rule of law (give case name and citation):




S/S 2254 Authorization May 2017                                                                            Page - 5 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             6 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            66 325


      Does this claim rely on newly discovered evidence?                            YES                 NO
      If “yes,” briefly state the new evidence and why it was not previously available:
      At all times until 2016, Yezzo's file remained in the possession of the State. It did not give it to Kevin


      before, during, or after trial despite counsel's request. Pre-2016 public records law prevented Keith


      from getting Yezzo's file through a public records request. Cross examination also

      would not have revealed this evidence, because Keith did not know it existed.




      Claim Two:
                        The State violated Kevin Keith's due process rights when

      the police destroyed evidence and then suppressed documents

      demonstrating that it acted in bad faith.




      Supporting FACTS (tell your story briefly without citing cases or law):
      Before trial, Keith's lawyer issued a subpoena to the Bucyrus Police Dpt. requesting phone and radio dispatch records



      for the days surrounding the shooting. At that point, the logs were not provided to the defense. Keith has requested



      them in the years since his conviction but was told they were destroyed. Keith obtained the police files in 2017,


      which included the Department's copy of that trial subpoena. On that copy was written the words "Ignore for Now."



      The Bucyrus Police Dept deliberately ignored the defense subpoena for the phone records and then destroyed them.



      Was this claim raised in a prior federal petition, application, or motion?
                                                 YES                 NO



S/S 2254 Authorization May 2017                                                                                  Page - 6 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             7 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            77 326


      Does this claim rely on a “new rule of constitutional law”?
                                           YES              NO

      If “yes,” state the new rule of law (give case name and citation):




      Does this claim rely on newly discovered evidence?                  YES             NO


      If “yes,” briefly state the new evidence and why it was not previously available:



      Pre-2017 public records law prevented criminal defendants like Keith from getting public


      records in their own cases. That changed with a new Supreme Court of Ohio decision in December 2016.


      The day the law changed, Keith made a public records request to get police files in his case.


      He got those files, and in them was a copy of the subpoena with the note to "ignore for now."


      Claim Three:




S/S 2254 Authorization May 2017                                                                   Page - 7 -
       Case: 1:18-cv-00634-SO
              Case:
               Case:18-3544
                     18-3544 Document:
                              Doc
                              Document:
                                  #: 16-111-1
                                          9-2
                                           Filed:Filed:
                                                 Filed:
                                                  10/30/18
                                                        07/13/2018
                                                        07/27/2018
                                                             8 of 9. PageID
                                                                      Page:
                                                                       Page:#:
                                                                            88 327


      Supporting FACTS (tell your story briefly without citing cases or law):




      Was this claim raised in a prior federal petition, application, or motion?
                                   YES            NO

      Does this claim rely on a “new rule of constitutional law”?       YES          NO

      If “yes,” state the new rule of law (give case name and citation):




      Does this claim rely on newly discovered evidence?        YES            NO

      If “yes,” briefly state the new evidence and why it was not previously available:




              Additional claims may be asserted on additional pages if necessary.

S/S 2254 Authorization May 2017                                                      Page - 8 -
        Case: 1:18-cv-00634-SO
               Case:
                Case:18-3544
                      18-3544 Document:
                               Doc
                               Document:
                                   #: 16-111-1
                                           9-2
                                            Filed:Filed:
                                                  Filed:
                                                   10/30/18
                                                         07/13/2018
                                                         07/27/2018
                                                              9 of 9. PageID
                                                                       Page:
                                                                        Page:#:
                                                                             99 328


9.     Do you have any motion or appeal now pending in any federal court as to the
       judgment now under attack?
                                     YES          NO


       If “yes,” name of court and nature of proceeding:




       Case number:


Wherefore, movant asks the United States Court of Appeals for the Sixth Circuit to grant
an order authorizing the district court to consider the movant’s second or successive
petition for a writ of habeas corpus under 28 U.S.C. § 2254. I declare under penalty of
perjury that my answers to all the questions in this motion for authorization are true and
correct.


Executed on   July 27, 2018
                            (Date)

                                                               Digitally signed by Rachel Troutman

                                     Rachel Troutman           DN: cn=Rachel Troutman, o=Ohio Public Defender, ou=Death Penalty
                                                               Department, email=Rachel.Troutman@opd.ohio.gov, c=US
                                                               Date: 2018.07.27 16:12:03 -04'00'



                                                    Movant’s Signature




S/S 2254 Authorization May 2017                                                                                  Page - 9 -
